   

Exhibit 10.4

Amendment No. 1
to
2006 Equity Incentive Plan
of
ImmunoCellular Therapeutics, Ltd.

(As Amended and Restated as of June 14, 2013)

   

   

This Amendment No. 1 (this “Amendment”) to the 2006 Equity Incentive Plan of
ImmunoCellular Therapeutics, Ltd., as amended and restated as of June 14, 2013,
dated as of September 20, 2013 (the “Effective Date”), is made by ImmunoCellular
Therapeutics, Ltd., a Delaware corporation (the “Company”).

   

WHEREAS, the Company maintains the 2006 Equity Incentive Plan, as amended and
restated as of June 14, 2013 (the “Plan”); and

   

WHEREAS, all capitalized terms not defined herein will have the meanings
ascribed to such terms in the Plan; and

   

WHEREAS, the Company desires to amend the Plan to provide that, effective as of
the Effective Date, the Expiration Date of any Options or SARs granted on or
after the Effective Date will be extended to a later date (not to exceed ten
years from the date the Option or SAR is granted) if the Expiration Date occurs
during a one of the Company’s Blackout Periods (as defined below); and

   

WHEREAS, Section 13 of the Plan authorizes the Board of Directors of the Company
(the “Board”) to so amend the Plan.

   

NOW, THEREFORE, the Board hereby amends the Plan as follows:

   

1. Amendment to Section 6.1.10.  Section 6.1.10 is hereby deleted in its
entirety and replaced with the following sentences.  

Option and SAR Term.  No Option or SAR shall be exercisable more than 10 years
after the date of grant, or such lesser period of time as is set forth in the
applicable agreement (the end of the maximum exercise period stated in the
agreement is referred to in this Plan as the “Expiration Date”).
 Notwithstanding the preceding sentence, with respect to any Option or SAR
granted on or after September 20, 2013, if the Expiration Date of any such
Option or SAR occurs during a period in which the sale of any Common Stock
received upon exercise of an Option or SAR would violate the Company’s insider
trading policy (each, a “Blackout Period”) and the holder of such Option or SAR
has not terminated employment or service with the Company or any Affiliate on or
prior to the Expiration Date set forth in the preceding sentence (the “Original
Expiration Date”), the Original Expiration Date will automatically be extended
to the earlier of (i) the date that occurs thirty (30) days after the expiration
of the applicable Blackout Period, and (ii) the day before the tenth anniversary
(or if the Option is an ISO granted to any Ten Percent Stockholder, the fifth
anniversary) of the date on which the Option or SAR was granted (in either case,
the “Extended Expiration Date”).  For the sake of clarity, the preceding
sentence will not apply to any holder of an Option or SAR who terminates
employment or service with the Company or any Affiliate on or prior to the
Original Expiration Date, notwithstanding the fact that such date may occur
during a Blackout Period.



 

   





--------------------------------------------------------------------------------

   

2. Ratification. All other provisions of the Plan remain unchanged and are
hereby ratified by the Company and the Board.

3. Effective Date.  This Amendment shall be effective as of the date set forth
in the first sentence of this Amendment.

 

   

   

   

   

   

   

   

   

*   *   *

 

   

   

                       

 

   



--------------------------------------------------------------------------------